On Application roe Behearing.
The opinion of the court was delivered by
Spencer, I.
Even if the plaintiff’s rights arc of the character represented by him, and even if the defendant Connell had no privilege, still wo could give him no relief under the form of action pursued in this case.
If we treat and consider Connell’s judgment as but an ordinary debt without privilege, still the seizure and sale oí Mrs. Booth’s property thereunder undoubtedly had the effect of transferring that property to him; and if it is true as asserted by plaintiff that he had thereon prior to the sale a valid and subsisting privilege, superior to any right of Connell, that privilege was not divested by the sale. We can not treat that sale as a nullity. The law is too plain for that. Where the sale of a debtor’s property is real and not simulated, and where a creditor has not a privilege or mortgage containing the pact de non alienando, the creditor can not disregard the sale and seize the property. His only *821remedy, if an ordinary creditor, is the regular revocatory action, with allegation and proof of the debtor’s insolvency — if a mortgage or privileged creditor, he may proceed by the hypothecary action. Now it is not pretended that the rule in this case comes under either of these forms' of action; and plaintiff must therefore fail, unless the judgment of Connell, and therefore the proceedings under it, were absolutely and radically null. The plaintiff contends that they were, first because Mrs.•' Booth was represented by a curator ad hoc upon mere allegation of her being an absentee; and second because, an absentee can only be brought into court by attachment or seizure of his property, if the seizing credit- or has no privilege. It will be time enough to discuss the. question whether Mrs. Booth was or was not an absentee, when Connell’s judgment is attacked by her on that ground, or by her creditors, in a proper form of action. One thing is clear and that is, that if she was in point of fact an absentee, then the appointment of a curator ad hoc to represent her, could not be invalidated because made by the judge on insufficient proof or even without proof. We must presume that the judge did his duty, and we think this record shows that he did, for throughout this litigation she is treated as an absentee, even by the plaintiff himself. Nor is it true under the jurisprudence of this State as now settled, that an absentee owning property in this State can only be brought into court by the attachment or seizure of his property, when the creditor has no privilege.
•The rule as now settled (and we believe correctly) is that, where an absentee owns property in this State, any creditor may bring him into court, quoad that property, by the appointment of a curator ad hoc, and that the judgment rendered contradictorily with the curator may be' executed on that property. The judgment is good in rem, but not in personam. Of course it would have to appear in the pleadings and proof that the absentee owned property within the jurisdiction of the' court.
In conclusion if Mrs. Booth was and is insolvent, and the judgment of Connell a fraud upon her other creditors, the revocatory action must be resorted to. If the complaining creditor has a mortgage or privilege upon the property alienated, he may resort to the hypothecary action. If the sale is a simulation, or if the creditor holds a mortgage or privi-' lege under the pact de non alienando, he may disregard the sale and seize, but not otherwise. Plaintiff does not allege or pretend himself £o be within these exceptions.
Rehearing is refused.